       Case 1:19-cv-03494-FB-RLM Document 46 Filed 07/02/20 Page 1 of 2 PageID #: 879




                                            THE CITY OF NEW YORK
                                           LAW DEPARTMENT
                                               100 CHURCH STREET
                                               NEW YORK, NY 10007
JAMES E. JOHNSON                                                                                 Joanne M. McLaren
Corporation Counsel                                                                                    Senior Counsel
                                                                                                Phone: (212) 356-2671
                                                                                                  Fax: (212) 356-3509
                                                                                                jmclaren@law.nyc.gov


                                                                           July 2, 2020

        BY ECF
        The Honorable Roanne L. Mann
        United States Magistrate Judge
        United States District Court
        Eastern District of New York
        225 Cadman Plaza East
        Brooklyn, NY 11201


                              Re:    Lucas v. City of New York, et al.,
                                     19 CV 3494 (FB)(RLM)
        Your Honor:

                I am an attorney in the Special Federal Litigation Division of the New York City Law
        Department, representing defendants the City of New York, Stephen Lalchan, Adam Georg,
        Jason Fritz, Robert Bracero, Thomas Reo, Daniel Sjoberg, Keith Shine, and Kevin Catalina
        (collectively, “Defendants”) in the above-referenced matter. Defendants write to advise the
        Court that, as part of the voluminous Facebook files produced in discovery in this case, they
        produced some potentially inappropriate photographs, and request that the Court order, nunc pro
        tunc, that these photographs be released as part of Defendants’ document production to Plaintiff.

               By way of background, Defendants received, from the Queens County District Attorney’s
        Office, almost 800,000 pages of documents pertaining to the underlying criminal case, which
        Defendants were ordered to produce in this civil case. See Order dated December 16, 2019.
        Many of these files were printouts from the Facebook accounts of Plaintiff and his alleged
        conspirators, as Facebook communications were integral to the criminal case. All of these
        Facebook printouts were produced to the criminal defense attorneys in the underlying criminal
        case. Defendants have produced these Facebook printouts to Plaintiff’s counsel in this case.
        Defendants are aware that certain of these files contain images, posted to Facebook, of people
        who might have been engaged in sexual conduct. Plaintiff’s counsel agreed to treat any explicit
        images in the production as Attorneys’ Eyes Only. In a telephone conversation today about
Case 1:19-cv-03494-FB-RLM Document 46 Filed 07/02/20 Page 2 of 2 PageID #: 880



discovery in Plaintiff’s Court of Claims case, with the District Attorney’s Office and the New
York State Attorney General’s Office, concern was raised about whether the subjects of any of
these photographs were underage, and thus whether production should have been withheld. In an
abundance of caution, Defendants write to request that the Court order production of these
images, nunc pro tunc, to be retained as Attorneys’ Eyes Only by Plaintiff’s counsel.

       Defendants thank the Court for its consideration of this request.


                                                            Respectfully submitted,

                                                            ]ÉtÇÇx `A `v_tÜxÇ Bá
                                                            Joanne M. McLaren



cc:    Gabe Harvis, Esq. (by ECF)
       Baree Fett, Esq. (by ECF)




                                                2
